Case 1:20-cv-01406-EK-RER Document 13 Filed 03/10/21 Page 1 of 2 PageID #: 150



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 COPPERWOOD CAPITAL LLC,

                         Plaintiff,                 MEMORANDUM & ORDER
                                                    20-CV-1406(EK)(RER)
                  -against-

 JAG STAFFING AND CONSULTING SERVICES,
 INC.,

                         Defendant.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

            The Court has received Magistrate Judge Ramon E.

Reyes, Jr.’s Report and Recommendation (R&R) dated February 10,

2021.   ECF No. 11.     Judge Reyes recommends that the Court grant

Plaintiff’s motion for default judgment in part.           Specifically,

Judge Reyes recommends that judgment be entered on Plaintiff’s

breach of contract claim for $314,989 in damages, $77.67 in per

diem prejudgment interest from October 24, 2019 through the date

of judgment, $400 in costs, and post-judgment interest

calculated by the Clerk of Court pursuant to 28 U.S.C § 1961.

Judge Reyes also recommends that the remainder of the claims be

dismissed without prejudice.        Neither party has filed objections

and the time to do so has expired.         Accordingly, the Court

reviews the R&R for clear error on the face of the record.             See

Advisory Comm. Notes to Fed. R. Civ. P. 72(b); accord Gesualdi
Case 1:20-cv-01406-EK-RER Document 13 Filed 03/10/21 Page 2 of 2 PageID #: 151



v. Mack Excavation & Trailer Serv., Inc., No. 09-CV-2502, 2010

WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010).          Having reviewed the

record, the Court finds no clear error.          Accordingly, the Court

adopts the R&R in its entirety pursuant to 28 U.S.C.

§ 636(b)(1).

            Therefore, the Court grants Plaintiff’s motion for

default judgment on Plaintiff’s breach of contract claim, denies

default judgment on Plaintiff’s unjust enrichment and UCC

claims, and dismisses those two claims without prejudice.             The

Plaintiff is awarded $314,989 in damages, $77.67 in per diem

prejudgment interest from October 24, 2019 through the date of

judgment, $400 in costs, and post-judgment interest calculated

by the Clerk of Court pursuant to 28 U.S.C § 1961.




      SO ORDERED.

                                    /s Eric Komitee___________________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      March 10, 2021
            Brooklyn, New York
